FILED
                                                                    MARCH 30, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III



            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                        )
                                            )         No. 37481-5-III
                    Respondent,             )
                                            )
      v.                                    )
                                            )
VALENTIN PALOMARES,                         )         UNPUBLISHED OPINION
                                            )
                    Appellant.              )

      STAAB, J. — Valentin Palomares appeals the imposition of a discretionary

community supervision fee imposed at resentencing. The State concedes error. We

accept the concession and remand with instructions to strike the community supervision

fee from the judgment and sentence. State v. Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d

1199 (2020). There being no other challenges, Mr. Palomares’ sentence is otherwise

affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                            _________________________________
                                                    Staab, J.

WE CONCUR:


_________________________________           _________________________________
      Fearing, J.                                   Lawrence-Berrey, J.